     Case 2:20-cr-00021-GW Document 35 Filed 06/25/20 Page 1 of 8 Page ID #:115



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     AARON FRUMKIN (Cal. Bar No. 308479)
 4   Assistant United States Attorney
     General Crimes Section
 5        1500 United States Courthouse
          312 North Spring Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-6799
 7        Facsimile: (213) 894-2927
          E-mail:    Aaron.Frumkin@usdoj.gov
 8

 9   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
10
                              UNITED STATES DISTRICT COURT
11
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
12

13   UNITED STATES OF AMERICA,                  No. CR 20-00021-GW

14              Plaintiff,                      ORDER SETTING FORTH FACTUAL
                                                FINDINGS PURUSANT TO THE CARES ACT
15                   v.

16   ERIN ARNOLD,

17              Defendants.

18

19        The Court, having read and considered the parties’ stipulation
20   regarding request for an order setting forth factual findings
21   regarding the necessity of proceeding by video teleconference in this
22   case, hereby issues the following factual findings:
23        (1)   On March 13, 2020, the President of the United States
24              issued a proclamation declaring a National Emergency in
25              response to the COVID-19 (Coronavirus Disease) pandemic.
26        (2)   The Governor of the State of California declared a
27              Proclamation of a State of Emergency to exist in California
28              on March 4, 2020.     Health Officers from Los Angeles,
                                            1
     Case 2:20-cr-00021-GW Document 35 Filed 06/25/20 Page 2 of 8 Page ID #:116



 1             Riverside, Orange, San Bernardino, Santa Barbara, San Luis

 2             Obispo, and Ventura Counties subsequently issued local

 3             emergency orders and proclamations related to public

 4             gatherings.

 5       (3)   To date, several thousand people within the Central

 6             District of California have been confirmed to be infected

 7             with COVID-19 and the number of those infected continues to

 8             rise, causing an emergency pandemic.

 9       (4)   In their continuing guidance, the Centers for Disease

10             Control and Prevention and other public health authorities

11             have suggested the public avoid social gatherings in groups

12             of more than 10 people and practice physical distancing

13             (within about six feet) between individuals to potentially

14             slow the spread of COVID-19.       The virus is thought to

15             spread mainly from person-to-person contact, and no vaccine

16             currently exists.

17       (5)   These social distancing guidelines -- which are essential

18             to combatting the virus -- are generally not compatible

19             with holding in-person court hearings.

20       (6)   On March 27, 2020, Congress passed the Coronavirus Aid,

21             Relief, and Economic Security Act (“CARES Act”), which

22             authorized the Judicial Conference of the United States to

23             provide authority to Chief District Judges to permit

24             certain criminal proceedings to be conducted by video or

25             telephonic conference.

26       (7)   Under § 15002(b) of the CARES Act, “if the Judicial

27             Conference of the United States finds that emergency

28             conditions due to the national emergency declared by the

                                          2
     Case 2:20-cr-00021-GW Document 35 Filed 06/25/20 Page 3 of 8 Page ID #:117



 1             President under the National Emergencies Act (50 U.S.C.

 2             1601 et seq.) with respect to the Coronavirus Disease 2019

 3             (COVID–19) will materially affect the functioning of either

 4             the Federal courts generally or a particular district court

 5             of the United States, the chief judge of a district

 6             court . . . specifically finds, upon application of the

 7             Attorney General or the designee of the Attorney General,

 8             or on motion of the judge or justice, that felony pleas

 9             under Rule 11 of the Federal Rules of Criminal Procedure

10             and felony sentencings under Rule 32 of the Federal Rules

11             of Criminal Procedure cannot be conducted in person without

12             seriously jeopardizing public health and safety, and the

13             district judge in a particular case finds for specific

14             reasons that the plea or sentencing in that case cannot be

15             further delayed without serious harm to the interests of

16             justice, the plea or sentencing in that case may be

17             conducted by video teleconference, or by telephone

18             conference if video teleconferencing is not reasonably

19             available.”

20       (8)   On March 29, 2020, the Judicial Conference of the United

21             States made the appropriate findings as required under the

22             CARES Act, finding specifically that “emergency conditions

23             due to the national emergency declared by the President

24             under the National Emergencies Act (50 U.S.C. § 1601, et

25             seq.) with respect to the Coronavirus Disease 2019 (COVID-

26             19) have materially affected and will materially affect the

27             functioning of the federal courts generally.”

28

                                          3
     Case 2:20-cr-00021-GW Document 35 Filed 06/25/20 Page 4 of 8 Page ID #:118



 1       (9)   On March 29, 2020, the Chief Judge of this District also

 2             made the appropriate findings as required under the CARES

 3             Act, finding “that felony pleas under Rule 11 of the

 4             Federal Rules of Criminal Procedure and felony sentencings

 5             under Rule 32 of the Federal Rules of Criminal Procedure

 6             cannot be conducted in person without seriously

 7             jeopardizing public health and safety.         As a result, if

 8             judges in individual cases find, for specific reasons, that

 9             felony pleas or sentencings in those cases cannot be

10             further delayed without serious harm to the interests of

11             justice, judges may, with the consent of the defendant or

12             the juvenile after consultation with counsel, conduct those

13             proceedings by video conference, or by telephonic

14             conference if video conferencing is not reasonably

15             available.”

16       (10) On May 28, 2020, the Chief Judge of this District issued

17             General Order No. 20-08, extending the Court’s Continuity

18             of Operations Plan (“COOP”) through at least June 22, 2020.

19       (11) Through this order, I now find that the sentencing hearings

20             for defendants EVELYN ROMERO and DANAE ROMERO cannot be

21             further delayed without serious harm to the interests of

22             justice.    My specific reasons are as follows:

23       (12) Under the COOP Plan, all of the Courthouses of the Central

24             District of California are closed to the public except for

25             hearings on criminal duty matters.        Hearings by video and

26             telephonic conference may be held by individual Judges in

27             certain criminal matters, but Judges have no discretion to

28             hold in-person hearings.

                                          4
     Case 2:20-cr-00021-GW Document 35 Filed 06/25/20 Page 5 of 8 Page ID #:119



 1       (13) Under General Order No. 20-08, “[h]earings by video and

 2             telephonic conference may continue to be held in certain

 3             criminal matters as set forth in Order of the Chief Judge

 4             No. 20-043.”     Hearings in any criminal matter may proceed

 5             in-court when the Court enters Phase 2 of the reopening,

 6             but it is not yet known when the Court will enter Phase 2.

 7       (14) On April 9, 2020, the Judicial Council of the Ninth Circuit

 8             declared a judicial emergency in this District pursuant to

 9             18 U.S.C. § 3174(d).      The Judicial Council declared this

10             emergency because, among other reasons, the Central

11             District of California is one of the busiest judicial

12             districts in the country.

13       (15) As described in the report accompanying the Judicial

14             Council’s declaration, this District currently ranks 3rd in

15             the Ninth Circuit and 12th nationally in weighted filings,

16             with 692 weighted filings per judgeship for the 12-month

17             period ending December 31, 2019.        Considering the 10

18             judicial vacancies, the adjusted weighted filings per judge

19             is 1,076.    Overall, the total civil and criminal filings in

20             the District reached 16,890 in 2019.

21       (16) Prior to the Judicial Council declaring the judicial

22             emergency, the number of criminal cases filed by the U.S.

23             Attorney’s Office had risen substantially over previous

24             totals.    The USAO has represented that the number of AUSAs

25             in the Central District is at an all-time high, and that

26             the USAO will soon have approximately 220 AUSAs to

27             prosecute criminal cases.

28

                                          5
     Case 2:20-cr-00021-GW Document 35 Filed 06/25/20 Page 6 of 8 Page ID #:120



 1       (17) This District is authorized 27 permanent judgeships, one

 2             temporary judgeship, and has 10 vacancies, the oldest of

 3             which has remained unfilled since 2014.         All are

 4             categorized as judicial emergencies.         There are eight

 5             nominees pending, but due to the COVID-19 pandemic the

 6             status of confirmation hearing dates remains uncertain.

 7             Seven active district judges are eligible to take senior

 8             status or retire immediately.

 9       (18) Since 2011, this District has requested anywhere from 8 to

10             13 additional judgeships.       The District has not received

11             any additional permanent or temporary judgeships since

12             1990.

13       (19) As the Judicial Conference concluded, the exceptionally

14             large number of cases pending in this District represents

15             an emergency.     A vacancy on a district court is generally

16             considered an “emergency” if the court’s “weighted filings”

17             exceed 600 per judgeship.       The Central District of

18             California’s weighted filings, 692 per judgeship (61

19             percent above the Conference standard), are high enough for

20             each Judge’s caseload to be deemed an emergency.

21       (20) In normal times, these extreme caseloads can interfere with

22             the prompt resolution of cases and administration of

23             justice in this District.       In an October 2019 letter to the

24             White House and Congress, the Chief Judge of this District

25             warned that “[a]s alarming as this is, the situation may

26             well worsen.     Many of the active district judges on the

27             Court who are eligible to retire continue to serve, despite

28             the ever growing workload.       If all of them chose to retire,

                                          6
     Case 2:20-cr-00021-GW Document 35 Filed 06/25/20 Page 7 of 8 Page ID #:121



 1             only eleven active judges would remain, putting at grave

 2             risk our Court’s ability to serve the millions of people in

 3             the Central District.”

 4       (21) The ongoing COVID-19 pandemic will only exacerbate these

 5             serious problems.     As described in an April 9 Bloomberg

 6             article entitled “Short-Benched U.S. Trial Courts Face

 7             Post-Pandemic Crisis,” districts with high caseloads and a

 8             large number of judicial vacancies -- such as this District

 9             -- will be challenged to deal with the huge backlog of

10             trials, hearings, sentencings, and other matters once

11             normal operations resume.       In an email to Bloomberg

12             commenting on this article, the Chief Judge of this

13             District agreed that the Central District of California

14             will have a “significant backlog of trials” when normal

15             operations resume.      She further expressed that the Judicial

16             Council’s recent declaration was “critical for us, given

17             that all ten of our district judge vacancies have been

18             declared judicial emergencies, and that we have an

19             extremely heavy caseload.”

20       (22) Given these facts, it is essential that Judges in this

21             District resolve as many matters as possible via video

22             teleconference and telephonic hearing while the COOP Plan

23             remains in effect.      By holding these hearings now, this

24             District will be in a much better position to work through

25             the backlog of criminal and civil matters once in-person

26             hearings resume.

27       (23) I therefore conclude that the sentencing hearings in this

28             case cannot be further delayed without serious harm to the

                                          7
     Case 2:20-cr-00021-GW Document 35 Filed 06/25/20 Page 8 of 8 Page ID #:122



 1             interests of justice.      If the Court were to delay these

 2             hearings until they could be held in-person, it would only

 3             add to the enormous backlog of criminal and civil matters

 4             facing this Court, and every Judge in this District, when

 5             normal operations resume.

 6        (24) In addition, in this specific case, the sentencing hearings

 7             cannot be further delayed without serious harm to the

 8             interests of justice because defendants have been awaiting

 9             sentencing for several years and the parties are ready to

10             proceed with sentencing now.

11        (25) The defendants in this case consent to proceed with his

12             sentencing hearing by video teleconference.

13        (26) Based on the findings above, and my authority under

14             § 15002(b) of the CARES Act, the sentencing hearing in this

15             case will be conducted by video teleconference as soon as

16             possible.

17        IT IS SO ORDERED.

18

19    June 25, 2020

20    DATE                                    HONORABLE GEORGE H. WU
                                              UNITED STATES DISTRICT JUDGE
21

22

23   Presented by:

24
           /s/
25   AARON FRUMKIN
     Assistant United States Attorney
26

27

28

                                          8
